Court of Appeals, State of Michigan

                                                ORDER
                                                                             Kathleen Jansen
In re Petition or Tuscola County Treasw-er fo r Foreclosure                    Presid ing Jud ge

Docket No.     328847                                                        William B. Murphy

LC No.         14-028294-CZ                                                  Michael J. Riordan
                                                                               Judges



                The Court orders that the October I 0, 2016 opin.ion is hereby AMENDED to correct a
clerical error. The opinion is correcled to read November I 0, 2016 as the date of the opinion.

               In all other respects, the opi nion remains unchanged.




                         A true copy enrcred and certi fi ed by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 NOV 14 2016
                                         Date